575 N.E.2d 929 (1991)
216 Ill. App. 3d 604
159 Ill. Dec. 122
WARREN ACHIEVEMENT CENTER, INC., Petitioner-Appellant,
v.
The HUMAN RIGHTS COMMISSION et al., Respondents-Appellees.
No. 3-90-0502.
Appellate Court of Illinois, Third District.
July 10, 1991.
Rehearing Denied August 20, 1991.
*930 James P. Baker (argued), Law Offices of James P. Baker, Springfield, for Warren Achievement Center.
Roxy Schumann (argued), Davenport, Iowa, for Charles E. Patterson.
Ann Plunkett-Sheldon (argued), Asst. Atty. Gen., Neil F. Hartigan, Atty. Gen., Robert J. Ruiz, Sol. Gen., Chicago, for Human Rights Com'n.
Justice McCUSKEY delivered the opinion of the court:
The petitioner, Warren Achievement Center (hereinafter "Warren"), appeals an order by an Illinois Human Rights Commission (hereinafter "Commission") administrative law judge who found for the complainant, Charles Patterson (hereinafter "Patterson"). The administrative law judge's decision finding Warren had discriminated against Patterson on the basis of race and gender was affirmed by a three-member panel of the Commission. We affirm.
Warren, a not-for-profit corporation, provides various services for the developmentally disabled and senior citizens in a four-county area. Warren's Board of Directors establish internal policies that are carried out by the chief administrative officer, Jo McVey. The various program directors report to McVey, who has the authority to hire and fire them. The program directors had authority to engage or terminate the employees within their individual programs.
Patterson began working for Warren in 1962. During his employment, he received several promotions, including director of the transportation program in 1975. His responsibilities included hiring and training employees, writing grants for transportation, and overseeing and coordinating the transportation program. Patterson, a black, always received favorable evaluations from McVey even though he believed she disliked him because he interracially married.
During 1985, Mary Connell was employed by Warren as a living skills trainer. The program director of her unit was Dugan Strom. Patterson's responsibilities included occasionally contacting Connell in order to coordinate transportation for employees within her unit. On April 11 and *931 15, 1985, Connell received telephone calls from Patterson in which he asked her if he could call her at home. Even though she claimed to be upset or disturbed by these alleged overtures, she did not request disciplinary action be taken against Patterson. On April 18th, Connell became concerned about a conversation with Patterson in which he asked her to go with him for a ride. On April 19th, Connell requested Strom discuss these incidents with Patterson. Strom and Patterson were equivalents, so the only disciplinary action Strom could take was to contact McVey, which Connell requested Strom not do. After additional alleged incidents occurred, Connell then decided to initiate formal action with McVey.
McVey met with Patterson, advised him that she had complaints by way of documentation that he sexually harassed Connell. McVey told Patterson he would therefore have to resign his position or be fired. He was given three hours to vacate his job. McVey found Connell's complaints believable because of her truthful reputation. McVey experienced similar situations in the past with Patterson and believed that Patterson had not been truthful.
Patterson lists several factors which he contends undermine Connell's credibility and the reliability of her complaints. These factors include: (1) Connell did not appear to be offended by Patterson's conduct or remarks at the time they were made, which was evidenced by the fact that Connell failed to formally complain about Patterson for a considerable time; (2) Connell had been personally involved in litigation concerning deceptive practice; (3) Connell prepared her hearing testimony with the assistance and coaching of Warren's attorney, even though she initially denied the same; (4) Connell failed to produce a diary of the dates when Patterson allegedly engaged in harassing Connell, even though she repeatedly referred to this diary during her testimony; and (5) McVey was predisposed and biased towards Patterson because she did not approve of his interracial marriage.
Patterson filed a complaint with the Illinois Department of Human Rights shortly following his termination from his employment with Warren. The Department referred to the matter to the Commission, alleging that Warren discriminated against Patterson on the basis of race and gender. An administrative law judge found in favor of Patterson. That decision was affirmed by a three-member panel of the Commission.
Warren suggests the findings of the administrative law judge and the Commission were erroneous. We disagree. The judge found Patterson proved his case by a preponderance of evidence in that he established Warren's explanation was purely pretextual which was sufficient to find against Warren under Zaderaka v. Illinois Human Rights Commission (1989), 131 Ill. 2d 172, 137 Ill. Dec. 31, 545 N.E.2d 684.
This case originated under the disparate treatment theory, which requires proof directly or indirectly of an employer's discriminatory motive. To prove the motive indirectly, a complainant may establish discrimination by inference. (Burnham City Hospital v. Human Rights Commission (1984), 126 Ill.App.3d 999, 81 Ill. Dec. 764, 467 N.E.2d. 635.) Every complainant must prove a prima facie case of discrimination by a preponderance of evidence. In order to do so, the complainant must show the following: (1) he is a member of a group protected by the law; (2) he was treated in a certain manner by the employer; and (3) he was treated differently than similarly situated employees who are not members of the protected group. (McDonnell Douglas Corp. v. Green (1973), 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668.) Thereafter, the employer must sufficiently articulate legitimate nondiscriminatory reasons that it undertook to terminate the complainant. Finally, the complainant must then prove by a preponderance of evidence that he was the subject of intentional discrimination. Clark Oil & Refining Corp. v. Golden (1983), 114 Ill.App.3d 300, 70 Ill. Dec. 80, 448 N.E.2d 958.
Patterson established the he was a black male who met his employer's expectations, *932 was forced to resign, and was replaced by a white male. Warren responded by stating Patterson was terminated because it was firmly believed that he sexually harassed a fellow employee. Patterson then established by direct and indirect evidence that Warren intentionally discriminated against him through the following evidence: (1) there was an insufficient investigation into the complaints; (2) he did not receive a hearing regarding his termination; and (3) he did not receive an opportunity to present evidence or explanation of his version. In addition, he established sufficient inference of the continued bias of McVey to the judge's satisfaction.
In order to indirectly show a pretextual explanation, a claimant must show that the explanation was not worthy of belief. (Burnham City Hospital v. Human Rights Commission (1984), 126 Ill. App. 3d 999, 81 Ill. Dec. 764, 467 N.E.2d 635.). A decision such as this is better made by a trial judge who hears the evidence and observes the demeanor of the witnesses. A reviewing court should not overturn a decision of the Commission unless that decision is contrary to the manifest weight of the evidence. (K Mart Corp. v. Human Rights Commission (1984), 129 Ill.App.3d 842, 84 Ill. Dec. 857, 473 N.E.2d 73.) There is a legal presumption that the Commission's decision is correct, unless it is contrary to the manifest weight of the evidence. (State Department of Corrections v. Clay (1985), 135 Ill.App.3d 710, 90 Ill. Dec. 280, 481 N.E.2d 1080.) A decision is against the manifest weight of the evidence when, after reviewing the evidence in the light most favorable to the administrative agency, the reviewing court determines that no rational trier of fact could agree with the agency's decision because an opposite conclusion is clearly warranted. (Quincy School Dist. No. 172 v. Human Rights Commission (1990), 197 Ill.App.3d 694, 144 Ill. Dec. 124, 555 N.E.2d 21.) The trial judge is in a superior position to make such factual determinations. He is in a better position to resolve evidentiary and factual conflicts. Finally, the trial judge is in the best position to analyze the weight of the evidence and the credibility of the witnesses who appear before him at trial.
If the record contains any evidence to support the Commission's decision, the decision should be upheld. It is not the function or duty of a reviewing court to retry the case, reanalyze the facts and evidence, or substitute its judgment for that of the presiding judge. (Quincy School Dist. No. 172 v. Human Rights Commission (1990), 197 Ill.App.3d 694, 144 Ill. Dec. 124, 555 N.E.2d 21.) There is ample evidence in this record to support the findings of the administrative law judge. The findings are not against the manifest weight of the evidence.
Therefore, based on the foregoing analysis and reasoning, the findings and decision of the Illinois Human Rights Commission is hereby affirmed.
Affirmed.
McCUSKEY, J., with STOUDER, P.J., and HAASE, J., concurring.